United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-49
Issued May 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2011 appellant filed a timely appeal from the July 21, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
merit review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§
501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. The last merit
decision of OWCP was issued on July 30, 2010. The Board lacks jurisdiction to review the
merits of this claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. §§ 501.3(e).

FACTUAL HISTORY
On April 11, 2010 appellant, then a 63-year-old mail handler, filed an occupational
disease claim alleging that he sustained bilateral hip conditions as a result of employment
activities.3 He first became aware of his condition on November 18, 1998.
Appellant submitted reports from his attending physician, Dr. Fred Blackwell, an
orthopedic surgeon. On June 19, 2010 Dr. Blackwell opined that appellant’s hip condition was
caused by driving a tow tractor for three weeks. In a July 5, 2010 report, he diagnosed bilateral
greater trochanteric bursitis of the hips which he stated “appeared” to be work related.
By decision dated July 30, 2010, OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to establish a causal relationship between his claimed hip
condition and factors of his federal employment.
On July 6, 2011 appellant submitted a request for reconsideration, noting that he planned
to submit new evidence to establish his hip claim. He contended that the information provided
by his treating physician was untrue and that he had never driven a tractor trailer.
Appellant submitted follow-up reports and work status reports from Dr. Blackwell for the
period August 17, 2010 through March 8, 2011, which reflected continuing bilateral hip pain and
indicated that he was able to work with restrictions. He submitted documents relating to prior
injuries, including: a February 3, 1999 report of a magnetic resonance imaging (MRI) scan of
the left knee; an October 12, 2000 report from Dr. Richard Nolan, a Board-certified orthopedic
surgeon, who diagnosed a tear of the left anterior cruciate ligament; February 10, 1999 chart
notes, bearing an illegible signature, containing a diagnosis of tendinitis of the bilateral forearms;
a March 9, 1999 attending physician’s report from Dr. Blackwell diagnosing tendinitis of the
bilateral forearms; and an April 21, 1999 report from Dr. Blackwell containing a diagnosis of
degenerative joint disease, elbow extensor and flexor tendinitis. Appellant submitted duplicates
of reports from Dr. Blackwell dated June 19 and July 5, 2010, as well as copies of certificates
representing completion of courses for training in automotive services.
By decision dated July 21, 2011, OWCP denied appellant’s request for reconsideration,
finding that the evidence was insufficient to warrant a merit review.

3

Prior claims include a November 21, 1998 occupational disease claim that was accepted for left medial meniscal
tear (File No. xxxxxx162); a November 26, 1998 occupational disease claim that was accepted for radial styloid
tenosynovitis and medial epicondylitis (File No. xxxxxx330); an August 11, 2004 occupational disease claim that
was accepted for right hand sprain and localized primary osteoarthritis (File No. xxxxxx893); an August 23, 2007
occupational disease claim that was accepted for tendinitis and disorder of the bursae (File No. xxxxxx640); and a
July 10, 2007 occupational disease claim that was accepted for left hand sprain and localized primary osteoarthritis
(File No. xxxxxx644).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7 The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.8
ANALYSIS
By decision dated July 30, 2010, OWCP denied appellant’s claim on the grounds that the
evidence failed to establish a causal relationship between his diagnosed condition and his
identified employment activities. The issue is whether the evidence and argument submitted in
support of appellant’s July 6, 2011 request for reconsideration is sufficient to warrant further
merit review pursuant to 20 C.F.R. § 10.606(b)(2).
In his application for reconsideration, appellant did not identify a specific point of law or
show that it was erroneously applied or interpreted. He did not advance a new and relevant legal
argument.9
Although appellant contended that Dr. Blackwell’s reports contained
misrepresentations, he did not provide any additional evidence to support his contention.
Without any such evidence, his contention is insufficient to warrant further merit review. A
claimant may be entitled to a merit review by submitting new and relevant evidence. Appellant
did not, however, submit new and relevant medical evidence in this case. The Board finds that
OWCP properly determined that appellant was not entitled to further review of the merits.
Evidence received by in support of the reconsideration request included follow-up reports
and work status reports from Dr. Blackwell which reflected continuing bilateral hip pain and
indicated that he was able to work with restrictions. As these reports do not contain any opinion
or discussion on the cause of appellant’s condition, they are of diminished probative value to the
4

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at anytime on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

The Board notes that no specific allegations were made and no evidence was submitted to support claims of bias
on the part of OWCP’s referral physicians.

3

issue in this case and insufficient to warrant merit review. Certificates of course completion and
documents relating to prior forearm, knee and elbow injuries are also irrelevant to a
determination of the causal relationship between appellant’s diagnosed hip condition his
employment activities. As noted, the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.10 June 19 and July 5,
2010 reports from Dr. Blackwell, which were previously received into evidence and reviewed by
OWCP, are cumulative and duplicative in nature and therefore have no evidentiary value.11 The
Board finds that the evidence submitted by appellant does not constitute relevant and pertinent
new evidence not previously considered by OWCP.12 Therefore, OWCP properly determined
that this evidence did not constitute a basis for reopening the case for a merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant contends that his treating physician refused to state the truth
regarding the cause of his hip condition. For reasons stated, the Board finds that the evidence
submitted in support of his request for reconsideration is insufficient to warrant further merit
review.13
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

10

Edward Matthew Diekemper, supra note 8.

11

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
12

See Susan A. Filkins, 57 ECAB 630 (2006).

13

The Board notes that appellant submitted additional evidence after OWCP rendered its January 9, 2012
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20
C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
Appellant may submit this evidence to OWCP, together with a formal request for reconsideration, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

4

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

